Gray, J.
The notes in suit having been made and payable in Louisiana, the question of their validity depends upon the law of that state ; if they were void by that law, they are void everywhere. Story Confl. Laws, § 243. 2 Kent Com. (6th ed.) 458. Akers v. Demand, 103 Mass. 318.
,By the Civil Code of Louisiana, art. 2026, “ every condition of a thing impossible, or contra bonos mores, or prohibited by law, is null, and renders void the agreement which depends on it.” It was adjudged by the supreme court of Louisiana in 1865, that, by virtue of this article, a merchant, who had deposited money in a bank in New Orleans in 1862 “ on condition that the amount *381is to be drawn in Confederate money,” could maintain no action against the bank; because the condition on which the deposit was-received, and to which the plaintiff voluntarily assented, provided for and contemplated aiding the circulation of notes issued by rebels in arms against the United States, for the express purpose of facilitating and carrying on the rebellion, and which on their face, being payable m “ six months after the ratification of peace between the Confederate States and the United States,” anticipated and purposed a disruption and dismemberment of the general government. Schmidt v. Barker, 17 Louisiana Annual, 261. Presently afterwards, it was repeatedly and uniformly decided by the same court to be the established law of that state, that all notes and obligations, the consideration of which was a loan of Confederate currency, were void. 19 Louisiana Annual, 161, 164, 257, 269, 288, 359, 432, 464. 20 Ib. 37,138.
The principle of these decisions was embodied in the Louisiana Constitution of 1868, art. 127 of which declared that “ all agreements, the consideration of which was Confederate money, notes or bonds, are null and void, and shall not be enforced by the courts of this state.” The subsequent decisions of the supreme court of Louisiana to the same effect are put upon the ground that the question was settled in the jurisprudence of the state, and not merely upon the constitutional provision. 21 Louisiana Annual, 14,18, 620. 22 Ib. 142, 462, 485. 23 Ib. 265.
In one of these cases, which was a suit on a mortgage made in 1862 to secure the payment of promissory notes, the considera tian of which was a loan of Confederate currency, a writ of erra*, was sued out to the supreme court of the United States, and was dismissed by that court, because the decision of the state court was not repugnant to the Constitution of the United States, but “ simply held that the promissory notes, together with the mortgage in question, were nullities, on the ground that the Confederate currency, which constituted the consideration, was illegal according to the law of the state at the time the contract was entered into.” Bethel v. Hawkins, 21 Louisiana Annual, 620; S. C. nom. Bethell v. Demaret, 10 Wallace, 537. This judgment of the supreme court fully confirms the view that the decisions of *382the Louisiana court declared the law of the state previously tc and independently of the Constitution of 1868; for if those decisions had been based upon that Constitution, the question whether it impaired the obligation of contracts would have been subject to revision in the supreme court of the United States. Railroad Co. v. McClure, 10 Wallace, 511. And it is peculiarly significant in the light of the fact that the supreme court had previously decided, in a case which came up from a federal court in Alabama, that a contract, made in that state during the rebellion for the payment of a certain number of dollars, and shown to have been in fact made for the payment of that sum in notes of the so called Confederate States, might be enforced, and damages assessed at the value of those notes in lawful money of the United States at the time and place of the contract. Thorington v. Smith, 8 Wallace, 1.
We are not required to consider whether the decisions of the supreme court of Louisiana are or are not founded in reason. It is enough that they are conclusive evidence thiit by the law of that state, where the notes in suit were made and payable, and where both parties to this action resided, these notes never had any legal validity there, and consequently cannot be enforced in any other state or country. As this view is decisive of the case, it is unnecessary to pass upon the other questions which have been argued.
Judgment on the verdict for the defendants.*

 See Hannauer v. Woodruff, 10 Wallace, 482, and 15 Wallace, 439; Bank of West Tennessee v. Citizens’ Bank of Louisiana, 14 Wallace, 9; Delmas v Insurance Co. Ib. 661; Tarver v. Keach, 15 Wallace, 67; Planters' Bank v. Union Bank, 16 Wallace, 483.